Citation Nr: 1547306	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to June 17, 2011 and in excess of 20 percent from that date.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to June 17, 2013. 

7.  Entitlement to an initial rating in excess of 10 percent for right shoulder rotator cuff and panlabral tear.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to September 1998, February 2003 to July 2003 and May 2004 to March 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in April 2003 (denied service connection for an unspecified stomach condition (gastrointestinal disorder) and frequent headaches and granted service connection and assigned a 30 percent rating for PTSD); May 2008 (granted service connection and assigned 10 percent ratings for DDD of the lumbar spine and right shoulder rotator cuff and panlabral tear); and March 2009 (denied service connection for hearing loss and tinnitus).  

In April 2013, when the case was previously before the Board, service connection for tinnitus was granted and the remaining matters were remanded for additional development.  An interim July 2013 rating decision assigned an increased 20 percent rating for DDD of the lumbar spine from June 17, 2011, the date of medical evidence showing increased functional impairment.

The July 2013 rating decision also granted service connection for left lower extremity radiculopathy and assigned a separate 10 percent rating from June 17, 2013 (the date of VA examination).  The RO explained that the radiculopathy was related to the Veteran's service-connected DDD lumbar spine. 

The Veteran did not file any document with VA expressing disagreement with the July 2013 decision.  However, the radiculopathy is a manifestation of his service-connected lumbar spine.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) ( 2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his DDD lumbar spine, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the July 2013 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the May 2008 rating decision.  Thus, the issues before the Board include the initial rating for left lower extremity radiculopathy, with consideration of the period prior to the June 17, 2013 effective date assigned by the RO.

In a July 2015 Appellant's Post-Remand Brief, the Veteran's accredited representative waived RO consideration of evidence received subsequent to certification of the Veteran's appeal.  

The matter of service connection for headaches is being decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's headaches are reasonably shown to have been incurred (had their onset) in service.


CONCLUSION OF LAW

Service connection for a headache disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the determination below constitutes a full grant of the benefits sought on appeal as to the matter of service connection for headaches, no discussion of VA's duties to notify or assist is necessary.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson, supra.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's June 2003, January 2005 and February 2005 Post-Deployment Health Assessments show that he reported a history of headaches during deployment.  Further, May 2007 statements from three of the Veteran's fellow service members recall that he complained of frequent headaches in service after back and neck injuries.  STRs prior to this date, including Report of Medical History dated in December 1997 and December 2002 for National Guard service, note no history of headaches.  

Post service treatment records and VA examination reports also note the Veteran's complaints of recurrent headaches.  VA treatment records include headache on the Veteran's problem list and treatment reports, including in February 2007, July 2010 and June 2011, note that he reported a history of chronic headaches.  A June 2013 report of VA headaches examination includes a diagnosis of chronic headaches.  Thus, there is evidence of a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that the Veteran's assertions that he has continued to suffer from recurrent headaches since he left active service are competent and credible.  

The June 2013 VA examiner offered a negative nexus opinion; however, the Board finds the opinion is inadequate.  Specifically, the opinion that the "Veteran has been diagnosed with chronic headaches which are acute recurrences of muscle tension headaches" and that these "are acute, self-limiting, and portend to no chronic sequelae" is internally inconsistent (that the "chronic headaches" are "acute" and "self-limiting").  The examiner further opined that "there is no nexus to his service related headaches and no nexus to his service connected disabilities;" however, this opinion is conclusory (not accompanied by an explanation of rationale).  

Affording the Veteran reasonable doubt, the Board finds that service connection for a headache disorder is warranted.  The medical evidence establishes that the Veteran currently has chronic headaches.  His STRs show that he reported having headaches while on active duty.  The Veteran has been consistent in stating that the headaches began during service and continued since then.  He is competent to report his symptoms and the Board finds no reason to doubt his credibility.  Furthermore, post-service treatment records support his contentions and show continuous complaints of headaches.  The June 2013 VA examination report contains the only medical opinion as to the etiology of the Veteran's headaches; however, as noted, it is inadequate for rating purposes.  Accordingly, after weighing the probative evidence of record, including the Veteran's competent and credible assertions as to experiencing headaches during military service which have persisted since, the Board finds that the evidence is at least in equipoise.  Therefore, resolving all doubt in favor of the Veteran, service connection for a headache disorder is warranted.

ORDER

Service connection for headaches is granted.


REMAND

Further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for a gastrointestinal disorder and hearing loss and increased ratings for PTSD, DDD of the lumbar spine (including left lower extremity radiculopathy) and right shoulder rotator cuff and panlabral tear.

Review of the record shows that the Veteran has been treated by Dr. B., a private primary care provider, and is in receipt of ongoing VA treatment.  Copies of the Veteran's treatment records from Dr. B. have not been secured and the most recent VA treatment records available for review are dated in November 2011 (although the July 2013 supplemental statement of the case notes that VA treatment records through June 2013 were reviewed, such records have not been associated with the Veteran's claims file.)  Complete VA and private treatment records are likely to contain pertinent information (reports of ongoing VA treatment are constructively of record) and must be secured.

The Veteran seeks service connection for gastrointestinal complaints manifested by stomach cramping and diarrhea, to include due to undiagnosed illness.  See August 2009 VA Form 9, Appeal to Board of Veterans' Appeals.  Although the Veteran underwent VA intestinal conditions examination in June 2013, the examination report does not include an opinion sufficient to address whether the claimed condition is due to undiagnosed illness.  Accordingly, a VA examination and opinion should be obtained to determine whether the Veteran's gastrointestinal symptoms may be a manifestation of an undiagnosed illness.

September 2014 statements received from the Veteran, his co-workers and his wife indicate that his PTSD symptoms have increased in severity at work and home.  These statements note that his behavior has become increasingly inappropriate and violent and he has indicated that he may lose his job.  He was last afforded a VA PTSD examination in June 2013.  Given the allegations of increased severity, a contemporaneous examination to assess the Veteran's service-connected PTSD is necessary.

Review of the record shows that the Veteran's right shoulder has been manifested by laxity.  However, it is unclear whether right shoulder "laxity" approximates nonunion of the clavicle or scapula with loose movement under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Accordingly, a supplemental opinion which addresses the findings of right shoulder laxity would be useful in adjudicating the Veteran's claim and should be obtained.  

Finally, regarding the matters of service connection for hearing loss and increased ratings for DDD of the lumbar spine (including left lower extremity radiculopathy), as it is unclear whether the updated VA and private treatment records contain any information pertaining to these claims, adjudication of these claims must also be deferred pending receipt of any additional records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received since November 2011. 

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete private treatment records regarding the Veteran, to include records of treatment from Dr. B.

3.  After completion of the above, schedule the Veteran for an examination to determine whether he suffers from an undiagnosed disability manifested by gastrointestinal symptoms.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

a)  Does the Veteran suffer from any gastrointestinal symptoms that cannot be attributed to a known diagnosis, to include his service-connected PTSD? 

b)  If any of the gastrointestinal symptoms/conditions listed in a) cannot be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed illness?

c)  If the symptoms/conditions listed in a) can be attributed to a known diagnosis other than service-connected PTSD, is it at least as likely as not (within the realm of 50 percent probability or greater) that they were caused or aggravated by service, to include environmental conditions in the Persian Gulf, or otherwise as shown in the service treatment records?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should specifically consider the statements reporting increased symptomatology from the Veteran, his co-workers and spouse.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After completion of the above, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right shoulder disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right shoulder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

6.  After the development sought above is completed, the RO should review the record and readjudicate the claims.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


